Citation Nr: 1301277	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected thoracic spine disability.

2.  Entitlement to service connection for peripheral neuropathy of all four extremities to include as secondary to a service-connected thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1956 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for degenerative joint disease of the cervical spine has been recharacterized to comport with the evidence of record.  

In December 2010 and December 2012, the Board remanded the case for further development.  As the remand directives were not followed with respect to the issue of entitlement to service connection for peripheral neuropathy of all four extremities, that issue must be remanded again to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for peripheral neuropathy of all four extremities, to include as secondary to a service-connected thoracic spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability did not manifest during service or within one year of discharge; is unrelated to an injury, disease, or event of service origin; and is neither caused nor aggravated by a service-connected thoracic spine disability.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).





The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in May 2007 and July 2012.  To the extent that the May 2007 examination was inadequate, a new examination was provided in July 2012.  The July 2012 examination and opinion is adequate for rating purposes, but only with respect to the issue of service connection for a cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  For this reason, the remaining issue is being remanded.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 







Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, degenerative joint disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Service connection may also be warranted for a disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service treatment records show that the Veteran fell 10 feet from a pole in October 1956 and landed on his feet.  The Veteran complained of tenderness over the T10-L1 area.  There were no complaints of neck pain.  The diagnosis was compression fracture of the T12-L1.  There was no nerve involvement.  The remainder of the service records does not show any cervical spine-related complaint or finding.  On separation examination, the neck and spine were both normal.

After service, VA records since 1997 include a diagnosis of cervical spine degenerative joint disease in 2000 and a diagnosis of cervical spine degenerative disc disease with cervical spine fusions in 2007 and in 2008.  

On VA examination in May 2007, the diagnosis was cervical spine degenerative disc and facet disease with C3-4 cervical discectomy and stabilization procedure in February 2007.  

On VA examination in July 2012, the diagnosis was cervical spine degenerative disc disease and degenerative joint disease.  The VA examiner expressed the opinion that it was less likely than not that the current cervical spine disability was due to the in-service injury in 1956 and that the cervical spine disability was less likely than not caused by or aggravated by the current service-connected disability at T12 and L1.  The rationale was that service records document only a T12 and L1 compression fracture in service.  There is no indication that there was any damage to the cervical spine.  Also, the in-service fractures were totally healed and without residual disability as noted by a 1959 rating decision.  






The VA examiner also stated that there is no medical study or literature that relates cervical disc disease to lumbar injuries and fractures and furthermore, it is not anatomically possible.  Also, degenerative joint disease and degenerative disc disease were first documented on MRI in 2000, which is 44 years after the service connected lower back fracture injury and prior to this there are many years of active employment by the Veteran without documented cervical spine problems.

Analysis 

The first required element of a successful service connection claim is a current disability.  Based on the contemporary record, a current cervical spine disability is established.  Current diagnoses of cervical spine degenerative joint disease and degenerative disc disease are present in the record.  The second element, which is an injury or disease in service, also has been met.  Service treatment records document a fall from a telephone pole at a height of 10 feet, but not a neck injury or contemporaneous complaints of neck pain, or diagnoses of cervical spine degenerative joint disease or disc disease.  

The third element, which is evidence of a nexus between the claimed in-service injury or disease and the present disability, there is no competent medical evidence linking the Veteran's currently diagnosed cervical spine disability to military service, or to his service-connected thoracic spine disability. The VA examiner  expressed the opinion that it was less likely than not that the current cervical spine disability was related to an in-service injury and the cervical spine disability was not caused by or aggravated by the service-connected thoracic spine disability.  There is no contrary medical opinion.  






To the extent that the Veteran asserts that he experienced neck pain in service with a continuity of similar symptoms since service the Veteran's lay statements are outweighed by the more probative medical opinion provided by the VA examiner, who reviewed the medical records and provided a rationale to support the conclusion reached in the opinion.  

And the current cervical spine degenerative joint disease may not be presumed to have been incurred in service as it is not shown to have manifested to a compensable degree within one year of service discharge. 38 C.F.R. § 3.307, 3.309.  

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran seeks service connection for peripheral neuropathy of all four extremities to include as secondary to a service-connected thoracic spine disability. 

In the remand in December 2012, the Board directed the VA examiner to render an opinion regarding the etiology of the neuropathy affecting the upper and lower extremities.  Although the VA examiner rendered an opinion on the lower extremities, an opinion addressing the neuropathy of the upper extremities was not provided.  





As the remand directive was not completed, the claim must be remanded to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2008. 

2.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not (a 50 percent or greater probability) that the polyneuropathy of the upper extremities, including carpal tunnel syndrome, is caused by or aggravated by the service-connected residuals of a compression fracture at T-12 and L-1.  

In this context the term "aggravation" means a permanent increase in the peripheral neuropathy of the upper extremities, that is, an irreversible worsening of beyond the natural clinical course due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review.  

3. On completion of the development, the claim should be adjudicated.  If the benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


